Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered October 13, 1983, convicting him of attempted burglary in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the sufficiency of his plea allocution was not preserved for appellate review in view of his failure to move to withdraw his plea prior to sentencing (see, People v Pellegrino, 60 NY2d 636). In any event, the plea allocution satisfied the requirements of People v Harris (61 NY2d 9) and made out the essential elements of the crime of attempted burglary in the third degree. Moreover, with respect to the validity of the sentence, the defendant’s failure to challenge the constitutionality of his prior conviction constituted a waiver of any allegations of unconstitutionality since he has not shown good cause for his failure to register a timely challenge (see, CPL 400.21 [7] [b]). Mollen, P. J., Brown, Weinstein, Eiber and Harwood, JJ., concur.